Citation Nr: 1145165	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for headaches, to include migraines and cervicogenic headaches.


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In February 2011, the Board issued a decision which reopened the Veteran's claim for entitlement to service connection for headaches, to include migraines and cervicogenic headaches, and remanded this matter for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has headaches, to include migraines and cervicogenic headaches, related to his military service.


CONCLUSION OF LAW

The criteria for service connection for headaches, to include migraines and cervicogenic headaches, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's August 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim of service connection for headaches was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the RO effectively satisfied VA's notice requirements.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained all of the Veteran's available service treatment records.  The remaining service treatment records are reported to have been destroyed by a fire at the National Personnel Records Center.  

The RO has obtained, or made all reasonable attempts to obtain, the Veteran's identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In June 2011, a VA neurological examination was conducted for the purpose of obtaining a medical opinion concerning the etiology of the Veteran's claimed headaches disability. The June 2011 examination was performed by a VA medical doctor who had reviewed the Veteran's claims file, reviewed the history of the headaches with the Veteran, examined the Veteran, and included a rationale for the conclusions reached.  The Board finds that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Pursuant to the Board's February 2011 remand, the RO requested all available records relating to the Veteran from Edward Air Force Base Hospital, from January 1956 to December 1956; McGuire Air Force Base Hospital, from October 1957 to November 1957; and Frankfurt Army Hospital, in November 1957.  The RO also requested all pertinent records relating to the Veteran from the Social Security Administration.  Negative responses to each of these requests were received by the RO; a formal finding of unavailability was recorded in a May 2011 memorandum included in the Veteran's file; and a May 2011 letter was sent to the Veteran informing him of their unavailability.  Given these actions, and the June 2011 VA neurological examination, the RO has complied with the Board's February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran seeks service connection for headaches.  Specifically, he contends that his current headaches are related to an October 1957 in-service motor vehicle accident.  

The Veteran served on active duty in the Air Force from December 1954 to October 1958.  The Veteran's service treatment records are fire-related; however, the claims file does contain a January 1958 treatment report noting findings of right eye esotropia.  The report noted the Veteran's history of his right eye turning in since the age of seven.  The report also noted that the Veteran had recently been in a car accident and fractured his nose.  Physical examination was normal except for an alternating esotropia and left hypertropia.  No complaints of headaches were indicated.  

An April 1958 treatment report noted that the Veteran underwent rhinoplasty.  The report indicated that the Veteran had broken his nose in a car accident in October 1957.  Since the accident, the report noted that the Veteran has had minor breathing difficulties through the left nostril and his nose was extremely deviated to the left.  There are no complaints of, diagnosis of, or treatment for headaches of any kind in these records.

In February 1975, the Veteran filed his original claim seeking service connection for headaches.  

An April 1975 VA treatment report noted the Veteran's complaints of headaches on and off for the last 6 months.  

April 1975 VA examinations show that the Veteran reported being hit in the right eye area by a golf club when he was seven years old, after which his right eye had been somewhat weak and turned in.  One of the examiners wrote that the Veteran "was told this headache was a consequence of his eye problems."  An examination report noted that the Veteran reported not having ever heard the term migraine until his claim was filed by DAV.  The VA examiner opined that "these are not true migraine headaches, but are associated with his problems subsequent to an automobile accident."

An October 1975 VA treatment report noted the Veteran's complaints of headaches and decreased hearing.  
 
A December 1977 VA in-patient treatment record shows that the Veteran complained of right-sided headaches of three years' duration.  The report also noted the Veteran's history of trauma to the left skull with hospitalization at age seven.

An April 1978 VA neurological examination shows that the Veteran reported childhood head trauma that resulted in a left-sided subdural hematoma that was surgically removed in 1957, as well as an in-service motor vehicle accident after which he was unconscious for several hours.  The examiner noted that the Veteran's headaches were "helped somewhat" by medication and a cervical collar.

In June 2001 a computed tomography (CT) examination revealed that there had been craniotomy in the left parietal region with encephalomalacia immediately beneath.  A February 2003 VA treatment report noted the Veteran's complaints of chronic headaches.  

A January 2008 VA treatment report noted the Veteran's history of headaches, and his having been involved in an accident during service.  The report concluded with an impression of headaches, most likely secondary to degenerative joint disease.  

In June 2011, a VA examination for neurological disorders was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The report noted the Veteran's narrative history of intermittent headaches prior to his inservice accident in October 1957, which worsened after the accident.  The Veteran reported that he continued to have chronic intermittent headaches which became worse in 1974.  Since 1975, he reported having chronic daily headaches.  A magnetic resonance imaging examination (MRI) of his brain was performed in December 2010, and revealed small focus of cystic encephalomalacia involving the left temporoparietal region which appeared to be postsurgical in etiology.  The report also noted that a February 2010 MRI examination of his cervical spine revealed moderate to several spinal canal stenosis.  Following a physical examination, the report concluded with a diagnosis of headaches, to include migraines and cervicogenic headaches.  The VA examiner opined that the Veteran's headaches were less likely as not caused by or a result of his inservice October 1957 motor vehicle accident, and provided a supporting rationale for this opinion.

The Board finds the June 2011 VA medical opinion to be the most probative evidence.  The opinion was provided by a VA medical doctor after having reviewed the Veteran's claims file and examined the Veteran.  The VA medical doctor provided a thorough and cogent rationale for the opinion reached.  Specifically, the VA examiner noted that the Veteran's current chronic headaches are multi-factorial, with no current or historical features of migraine; that the medical records reviewed indicated that the headaches have been intermittent over the years; that the medical records reviewed indicated that the Veteran's current headaches flare ups are related to eye strain and cervical spine degenerative joint disease - conditions for which service connection has not been established.

While an individual is competent to state that he has headaches, the Board finds the probative value of the Veteran's statements to be outweighed by the other evidence of record.  There are no complaints of headaches noted in the Veteran's available service treatment records.  The first complaint or reference of any kind referring to headaches was in February 1975, over 17 years after the Veteran's discharge from the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

To the extent that the Veteran contends that service connection is warranted based on a continuity of symptomatology since his military service, the Board finds that his contentions are inconsistent with the contemporaneous statements, are not supported by the evidence, and are not credible.  The Veteran's initial post service treatment report referencing complaints of headaches was dated in April 1975, 17 years after his discharge from the service.  This report noted the Veteran's complaints of headaches on and off for the last 6 months.  A December 1977 VA inpatient treatment record shows that the Veteran complained of right-sided headaches of three years' duration.  

The Board finds little probative value to the VA examiner's opinion in April 1975 that the Veteran's headaches were "not true migraine headaches, but are associated with his problems subsequent to an automobile accident."  The VA examiner is not shown to have reviewed in records in rendering this opinion, and did not provide any basis or rationale for it.  Moreover, the opinion itself does not identify the "problems" to which it refers.

The Board finds the absence of a notation of headaches on his available service treatment records, the Veteran's inconsistent reporting as to when he started to have headaches, the absence of any post service medical treatment for headaches for more than 17 years after his discharge from the service, and the VA examiners opinion that the Veteran's current headaches, to include migraines and cervicogenic headaches, were "less likely as not" related to his inservice motor vehicle accident, to be far more probative on the issue of whether the Veteran incurred or aggravated a chronic headache disorder during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the Veteran claim; there is no doubt to be resolved; and service connection for headaches is not warranted.


ORDER


Entitlement to service connection for headaches, to include migraines and cervicogenic headaches, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


